DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “waterproof sealing structure … adopted respectively between the cover body and the cylinder body of the tube head and between the tube head and the tube body” in Claim 1, the “waterproof ring … provided between each metal contact and each mounting hole” in Claim 5, the “waterproof sealing structure … provided between the rubber sleeve and the tube body and the first sealing box” and the “waterproof ring … provided between the contact electrodes and the first sealing box” in Claim 8, and the “highly identifiable object” in Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 8 is objected to because of the following informalities:  The limitation “a waterproof sealing structure is provided between the rubber sleeve and the tube body and the first sealing box” in lines 8-9 of the claim is grammatically incorrect.  The Examiner respectfully suggest amending it to be --a waterproof sealing structure is provided between the rubber sleeve, , and the first sealing box-- to correct the typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the other end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --another end-- to establish proper antecedent basis.

Claim 1 recites the limitation "the inner portion of the tube head" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --an 

Claims 2-3, 6, and 10-11 are rejected due to their dependence on indefinite Claim 1.

Claim 4 recites the limitation "the switching" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 5 recites the limitation "the top ends of the metal contact electrodes" in lines 2-3 of the claim.  Additionally, Claim 5 recites the limitation “each metal contact” in line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Further, the recited “contact electrodes” were never described in preceding Claim 2 as being “metal”.  The Examiner respectfully suggests amending them to be --electrode--, or alternatively, amending preceding Claim 2 (which Claim 5 depends on) to specify that the “contact electrodes” are “metal contact electrodes” and amending Claim 5 to recite --electrode--, to establish proper antecedent basis.

Claim 7 recites the limitation "the MCU" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --an 

Claim 7 recites the limitation "the vibration switch" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 8 recites the limitation "the first sealing box" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully a 

Regarding claim 9, the limitation “a highly-identifiable object” in lines 3-4 of the claim renders the claim indefinite because it is unclear what is required for the object to be deemed “highly-identifiable”, let alone how this entirely subjective judgment is to be made, rendering the scope of the claim unascertainable.  For the purpose of examination, the Examiner has treated any object as being “highly-identifiable”, however the Examiner respectfully suggests amending it to be --an 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2005/0047122).
Regarding claim 1, Kuo teaches a diving breathing tube with a safety warning device (see Fig. 2; Abstract; para. [0002], [0012]-[0013]), comprising a tube body (snorkel tube 1; see Figs. 2-4; para. [0012]-[0013]), one end of the tube body being provided with a mouthpiece (as shown in Fig. 2), another end being provided with a tube head (transparent light-emitting device 2 defines a tube head; see Figs. 2-4; para. [0012]-[0013]), the tube head comprising a cover body (upper cap 25; see Figs. 2-4; para. [0013]-[0014]) and a cylinder body (light-emitting unit 21; see Figs. 2-4; para. [0013]-[0015]), wherein an inner portion of the tube head is provided with a light warning device (a lighting device comprising a circuit board 24 having two LED lights 243 mounted thereon is provided within the cylinder body 21 of the tube head 2; see Figs. 2-4; para. [0013]-[0014]), the cover body is made of a material with light transmission capacity (the cover body 25 is transparent to light; see Figs. 2-4; para. [0013]-[0014]), and a waterproof sealing structure is adopted respectively between the cover body and the cylinder body of the tube head (a watertight washer 2151 is positioned between the cover body 25 and the cylinder body 21 to prevent water from penetrating into the cylinder body; see Figs. 3-4; par. [0014]).
However, the teachings of Kuo fail to specifically disclose the cover body is made of an insulating material, and a waterproof sealing structure is adopted between the tube head and the tube body.
In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, modifying the known diving breathing tube of Kuo by forming the cover body of an insulating material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to prevent a user from being shocked by the electrical components housed beneath the cover body as well as prevent a short circuit in the electrical components while the cover body is used underwater.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube of Kuo by providing a waterproof sealing structure between the tube head and the tube body, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, modifying the known diving breathing tube of Kuo by providing another waterproof sealing structure between the tube head and the tube body would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to prevent water from entering the tube body.

Regarding claim 9, Kuo teaches wherein the tube body 1 further comprises an external second sealing box connected thereto (compartment 213; see Figs. 2-4; par. [0013]), the second sealing box having a highly-identifiable object placed inside (float 22; see Figs. 3-4; par. [0013]).
However, the teachings of Kuo fail to specifically disclose the second sealing box is made of a transparent material.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube of Kuo by forming the second sealing box of a transparent material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, modifying the known diving breathing tube of Kuo by forming the second sealing box of an insulating material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the visibility of the object placed inside the second sealing box.

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2005/0047122) in view of He et al. (CN 105069979, see attached machine translation, hereinafter “He”).
Regarding claim 2, Kuo teaches wherein the light warning device comprises a circuit board (circuit board 24; see Figs. 3-4; para. [0013]-[0014]), and an indicator lamp (two LED lights 243; see Figs. 3-4; par. [0014]), a power source (battery 241; see Fig. 4; 
However, the teachings of Kuo fail to disclose or fairly suggest the light warning device comprises an MCU and two contact electrodes mounted on the circuit board.
He teaches water rescue apparatus comprising a light warning device (see Fig. 3; Abstract), the light warning device comprising a circuit board (housing 11 comprises an internal circuit board containing LED drive circuit 312 and associated electrical components; see Figs. 3, 7; para. [0046]-[0047], [0049]-[0052], [0057]), and an indicator lamp (internal LED lights 313 shine light through light window 13 as working status indicator lights 305, 306; see Figs. 3, 7; para. [0047], [0049]-[0052], [0057]), an MCU (MCU 302; see Fig. 7; para. [0021], [0046]-[0047], [0049]-[0052], [0057]-[0058]), a power source (battery pack 307; see Fig. 7; para. [0047], [0049]-[0053], [0057]-[0058]), two contact electrodes (water touch sensor 304 comprises two water contact electrodes 51; see Figs. 5, 7; para. [0037], [0055], [0057]), and a vibration switch mounted on the circuit board (electronic switch 308; see Fig. 7; para. [0057]-[0058]).
Therefore, in view of He, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube of Kuo by mounting an MCU and two contact electrodes on the circuit board.  One would have been motivated to modify the known diving breathing tube of Kuo by mounting an MCU and two contact electrodes on the circuit board, as taught by He, in order to better control the emission patterns of the LEDs while enabling the circuit to emit light in a particular emission pattern in emergency situations when the circuit is closed by contact with water.

Regarding claim 3, Kuo teaches wherein the indicator lamp comprises at least one LED lamp (two LED lights 243 are mounted on the circuit board 24; see Figs. 3-4; par. [0014]).

Regarding claim 4, He further teaches wherein the MCU is used for controlling a switching of the indicator lamp among a turn-off mode, a slow flashing mode, and an SOS emergency mode (the MCU 302 controls the LED lights 313 between an off mode, a slow flashing mode when either the power detection button 15 or the self-check button 14 are pressed, and an SOS emergency mode when the alarm terminal touches water and a Beidou RDSS module and transceiver antenna are activated to transmit a rescue signal; see para. [0046]-[0052], [0055], [0057]-[0058]).

However, regarding claim 5, the teachings of Kuo fail to disclose or fairly suggest two mounting holes are provided in the cover body, top ends of the contact electrodes respectively stretch out of the mounting holes, a current loop is formed when the two contact electrodes meet water, the indicator lamp is turned on and controlled to flash when the MCU receives a current signal, and a waterproof ring is provided between each metal contact and each mounting hole.
He teaches wherein two mounting holes are provided in a cover body such that top ends of the contact electrodes respectively stretch out of the mounting holes (two water contact electrodes 51 extend outward from respective holes in the housing 11; see Figs. 3, 5, 7; para. [0055], [0057]), a current loop is formed when the two contact 
Therefore, in view of He, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube of Kuo by providing two mounting holes in the cover body such that top ends of the metal contact electrodes respectively stretch out of the mounting holes, a current loop is formed when the two contact electrodes meet water, the indicator lamp is turned on and controlled to flash when the MCU receives a current signal, and a waterproof ring is provided between each metal contact and each mounting hole.  One would have been motivated to modify the known diving breathing tube of Kuo by providing two mounting holes in the cover body such that top ends of the metal contact electrodes respectively stretch out of the mounting holes, a current loop is formed when the two contact electrodes meet water, the indicator lamp is turned on and controlled to flash when the MCU receives a current signal, and a waterproof ring is provided between each metal contact and each mounting hole, as taught by He, in order to enable the circuit to emit light in a particular emission pattern in emergency situations when the circuit is closed by contact with water.

Regarding claim 6, He further teaches wherein the vibration switch is used for controlling the SOS emergency rescue mode of the indicator lamp, the vibration switch comprises a switch body, a conductive vibration spring mounted in the switch body, and a trigger pin connected with the MCU, and the MCU controls to give out an SOS emergency rescue signal when the vibration spring contacts the trigger pin (when electronic switch 308 is activated in response to a current signal from the water contact electrodes 51 of the water touch sensor 304, the MCU 302 controls the LED lights 313 to flash in an SOS emergency signal; see Figs. 3, 5, 7; para. [0052], [0055], [0057]).

However, regarding claim 7, the teachings of Kuo fail to disclose or fairly suggest wherein a GPS positioning device is further mounted in the tube head, and the MCU enables a GPS positioning function when the vibration switch generates a trigger signal.
He teaches wherein a GPS positioning device is further mounted in the housing (a Beidou RDSS module 301 and transceiver antenna are installed inside the top 12 of the housing 11; see Figs. 3, 7; para. [0015], [0021], [0023], [0041], [0046], [0052], [0057]; the Examiner notes that a Beidou RDSS module is considered an equivalent to a GPS device), and the MCU enables a GPS positioning function when the vibration switch generates a trigger signal (see Figs. 3, 7; para. [0021], [0023], [0041], [0046], [0052], [0057]).
Therefore, in view of He, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube 

Regarding claim 10, although the teachings of Kuo modified by He fail to specifically disclose the power source is a lithium battery, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the diving breathing tube of Kuo by selecting a lithium battery as the power source, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.  In this case, since lithium batteries are known for being smaller and lighter than traditional batteries as well as having a higher energy density, lower self-discharge, requiring lower maintenance, a longer lifespan, and reduced energy use, over other battery types, modifying the known diving breathing tube of Kuo by simply substituting the known battery power source of Kuo for a lithium battery would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to ensure the light warning device and all associated electronics have enough power to operate for long periods.

Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The diving breathing tube with a safety warning device according to claim 1, wherein the tube body further comprises an external second sealing box connected thereto, a gas detection device mounted in a first sealing box, the gas detection device comprises a circuit board; a power source, an MCU, two contact electrodes with one end stretching out of the first sealing box, a two-color indicator lamp and/or an alarm mounted on the circuit board; and a probe stretching into the tube body through a rubber sleeve for detecting gas concentration, a waterproof sealing structure is provided between the rubber sleeve, the tube body, and the first sealing box, and a waterproof ring is provided between the contact electrodes and the first sealing box” (emphasis added).
Although diving breathing tubes with safety warning devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in 

Claim 11 depends on Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lighting devices in combination with snorkels and/or diving apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875